Citation Nr: 1501767	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patellae of the right knee.

3.  Entitlement to service connection for residuals of traumatic brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from July 2001 to November 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the RO that, in pertinent part, denied disability ratings in excess of 30 percent for service-connected migraine headaches and in excess of 10 percent for service-connected chondromalacia patellae of the right knee; and denied service connection for residuals of traumatic brain injury.  The Veteran timely appealed. 

In August 2014, the Veteran withdrew his prior request for a Board hearing, in writing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

Chondromalacia Patellae of the Right Knee 

Historically, the Veteran was treated in active service for chronic right knee pain, which was aggravated by prolonged standing, walking, running, and climbing stairs.  VA examination in January 2006 revealed mild tenderness on patellar compression and medial knee joint.  Range of motion was to 130 degrees on flexion, with pain from 120 degrees; and to 0 degrees on extension; crepitation was noted on range of motion.  There was no medial lateral instability.  The Veteran did use a knee brace.  Diagnosis in January 2006 was chondromalacia of right knee.

VA records show that the Veteran reported worsening right knee pain in February 2009, and that his knee gave out without warning and he had nearly fallen.  In March 2009, the Veteran complained of right leg discomfort after walking.  He reported no specific injury, and reported that his foot felt tingling in the past.  The examiner noted that the Veteran was known to have a bulging disk in his back.  The examiner also noted that the Veteran was unable to flex his knee past 25 degrees, and that he could not dorsiflex or plantar flex his right foot.  The impression was new onset of exacerbation of leg symptoms.  

The report of a June 2009 VA examination reflects daily flare-up of right knee pain, and that the Veteran applied ice and rest.  The severity of symptoms was moderate to severe, and the Veteran used a cane for walking.  Range of motion of the right knee on examination was to 112 degrees of flexion without pain; extension was from 0 to 5 degrees without pain.  There was no evidence of ankylosis or inflammatory arthritis, and no loss of function with use of the right knee.  X-rays revealed the presence of a small bone island in the distal femur.  The diagnosis was internal derangement of right knee.

Since then, the Veteran has described worsening right knee pain and additional functional loss.  In December 2009, he reported having difficulty standing and walking for prolonged periods, which increased his instability.  Private treatment records show that he underwent arthroscopic partial medial meniscectomy of the right knee in May 2013.  Here, the Veteran is competent to describe his symptoms and their effects on employment and daily activities.

Under these circumstances, VA cannot rate the service-connected chondromalacia patellae of the right knee, without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Migraine Headaches   

Historically, the Veteran was treated for symptoms consistent with post-traumatic headaches in active service.  In January 2006, the Veteran reported having some photophobia with headaches, but no nausea or vomiting; and reported that the headaches were worse about three times monthly, and lasted from approximately eight-to-ten hours.  Generally, his headaches were not debilitating.  In September 2007, a VA examiner diagnosed the Veteran's more severe headaches as migraine headaches.

The report of an April 2009 VA examination reflects that the Veteran's headaches began with a pressure behind his eyes; and indicates that there was nausea with occasional vomiting, photophobia, and phonophobia.  Medication would sometimes abort the headaches.  His headaches generally lasted about 40 minutes to five days, and occurred three-to-four times monthly.

Since then, the Veteran has described worsening migraine headaches.  In December 2009, the Veteran reported having three Emergency Room visits for migraine headaches in the last 12 months; and reported being incapacitated for two-to-three days for each headache.  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

Under these circumstances, VA cannot rate the service-connected migraine headaches, without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Residuals of Traumatic Brain Injury
 
The Veteran contends that service connection for residuals of traumatic brain injury (other than migraine headaches and major depressive disorder) is warranted on the basis that he sustained head injuries in active service in 2001 and in 2003.  Regarding the first incident, the Veteran reportedly had been leaning over, and when he straightened up he hit the back of his head on the top of a desk; and he reportedly was unconscious for about fifteen to twenty minutes.  Regarding the second incident, the Veteran reportedly hit his head on a pipe aboard ship during a storm, and was disoriented for a short period; he did not lose consciousness.  He continues to have problems with concentration, reading comprehension, confusion, memory loss, mood swings, and headaches.  The Veteran is competent to describe his symptoms.

On a "Report of Medical History" completed by the Veteran at a pre-enlistment examination in August 2000, the Veteran reported a head injury.  The examiner noted that the Veteran, at age 10, fell off a bike and hit his head on pavement and passed out for two minutes; the examiner noted no sequelae.

Service treatment records show that the Veteran sought emergency medical care after hitting his head in October 2001.  A computed tomography scan of the Veteran's head then was conducted to "rule-out bleed."  The impression was normal noncontrast computed tomography scan of the head.  A provisional diagnosis in November 2001 was post-concussion syndrome versus subjective symptoms.  Records also show an assessment of a possible syncopal episode versus falling asleep in September 2002. 

VA examination in January 2006 reveals no memory loss or aphasia.  There were no cerebellar signs.  The assessment then was post-traumatic headaches.

The report of a September 2007 VA examination reflects an Axis I diagnosis of major depression, recurrent, in remission.

Records show that an initial assessment of the Veteran for possible traumatic brain injury was conducted in September 2009.  Following evaluation, the VA consultant opined that the Veteran's injury history was consistent with his having sustained mild traumatic brain injuries; and that the Veteran had very little, if any, sequelae from these injuries.  
 
The report of a November 2009 VA traumatic brain injury examination reflects that the Veteran complained of mild memory loss and concentration, although there was no objective evidence on testing.  No further diagnostic testing was conducted.  The examiner found no objective or clinical evidence of traumatic brain injury and no objective evidence of residuals.

In a November 2009 addendum, the VA examiner indicated that the Veteran's mother had contacted health authorities because of the Veteran's threats and gestures of self-harm.  While there was no apparent impairment of thought processes and communication, the Veteran's behavior was noted as childlike; and an Axis II diagnosis then was personality disorder, not otherwise specified (provisional).

Service connection is already in effect for migraine headaches and for major depression.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current residuals of traumatic brain injury (other than migraine headaches and major depression) that either had their onset during service or are related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014).  

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records, dated from December 2009 forward; and associate them with the Veteran's claims file (physical or electronic).

2.  Afford the Veteran a VA examination, for evaluation of the service-connected chondromalacia patellae of the right knee.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should specify the degrees of flexion and extension for the right knee, and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination. This determination should be expressed in terms of degrees of additional limited motion.

The examiner should also comment specifically on whether there is recurrent subluxation or lateral instability in the right knee; and if present, on its severity (mild, moderate or severe).  

3.  Afford the Veteran a VA examination, for evaluation of the service-connected migraine headaches.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should comment on the frequency and duration of prostrating migraines, and comment on their economic impact-to include whether any prolonged attacks produce severe economic inadaptability.  A complete rationale for the opinions expressed must be provided. 

In providing the findings, the examiner should, to the extent possible, distinguish the symptoms attributable to service-connected migraine headaches from those of other neurological or headache-type conditions.  However, if it is not medically possible to do so, the examiner should clearly so state, indicating that the findings are with respect to the Veteran's overall headaches. 

4.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaint of residuals of traumatic brain injury (other than migraine headaches and major depression); and the likely etiology of each disease or injury. 

For any current disability associated with traumatic brain injury identified, the examiner is requested to determine the following: 

a.  whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred or aggravated during active service-specifically, to include the confirmed head injuries in 2001 and 2003, as reported by the Veteran; and the Veteran's credible account of currently recurring symptoms such as problems concentrating, reduced reading comprehension, confusion, memory loss, severe mood swings, and headaches, following discharge from service.

b. whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities have caused any diagnosed residuals of traumatic brain injury (other than migraine headaches and major depression) found to be present.  

c.  whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities have increased the severity of (i.e., aggravated) any diagnosed residuals of traumatic brain injury (other than migraine headaches and major depression) found to be present.  
 
If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of residuals of traumatic brain injury is attributable to the service-connected disabilities.   Note that service connection is in effect for migraine headaches, major depression, lumbar strain, chondromalacia patellae of the right knee, tinnitus, seborrheic dermatitis, temporomandibular joint dysfunction, and for residuals of fractured right thumb. 

If any personality disorder is found, the examiner is asked to determine: (i) whether the personality disorder developed secondary to an injury or disease incurred in service, such as the head injuries noted in 2001 and 2003; or (ii) whether any other diagnosed mental disorder is superimposed on the Veteran's diagnosed personality disorder.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

5.  Thereafter, readjudicate the claims on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






